In an action, inter alia, to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Kings County (Bayne, J.), dated October 7, 2005, which denied their motion pursuant to CFLR 4404 (a) to set aside a jury verdict in favor of the defendant on the issue of liability as against the weight of the evidence.
Ordered that the order is affirmed, with costs.
A jury verdict in favor of a defendant should not be set aside as against the weight of the evidence unless the evidence preponderates so heavily in the plaintiffs favor that the verdict could not have been reached on any fair interpretation of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744 [1995]; Nicastro v Park, 113 AD2d 129 [1985]). Great deference is accorded to the credibility determinations of the jury, which had the opportunity to see and hear the witnesses (see Yau v New York City Tr. Auth., 10 AD3d 654 [2004]; Margiotta v Rock & Roll Livery, 302 AD2d 500 [2003]). Applying these principles to this case, the verdict was not against the weight of the evidence.
*684The plaintiffs’ remaining contentions are improperly raised on this appeal. Miller, J.E, Santucci, Florio and Lifson, JJ., concur.